  Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 In re Terrorist Attacks on September 11, 2001                                                          03 MDL 1570 (GBD)(SN)
                                                                                                        ECF Case --~ - ··-


This document relates to: All Cases

               ORDER & WRIT OF HABEAS CORPUS AD TESTIFICANDUM

TO: Warden Andre Matevousian
USP Florence ADMAX
5880 Hwy 67 South
Florence, CO 81226
c/o Sarah Normand, Esq.
U.S. Department of Justice
United States Attorney
Southern District of New York
86 Chambers Street
New York, NY 10007
Sarah.Normand@usdoj.gov

        YOU ARE HEREBY COMMANDED to produce the body and person ofWadih el
Hage, Register No. 42393-054, an inmate in your custody at USP Florence ADMAX, 5880 Hwy
67 South, Florence, CO 81226, for a deposition in accordance with Rule 30 of the Federal Rules
of Civil Procedure, and in compliance with the protocols for conducting depositions as
authorized by the Court in the above-captioned matter (ECF No. 3894 and attached hereto) at
your facility on Wednesday, November 6, 2019 at 10 a.m. (local time) and continuing from
day to day on adjourned dates until completed with such adjournments as to time and place as
may be necessary. The deposition shall be taken before a notary public or other person
authorized by law to administer oaths and will be recorded by stenographic means. The
deposition shall proceed only if Wadih.eLf!age consents to being deposed.
                                                            '\ \ \     r~\\                  I•
                                                     \      "'                          ~     \\   ..
                                            ~,....               ...-- ~:........""'......    . :·-
                                   ~'                    .,'"'                         ....... ·.. ,...
                                 ........            ~'\.                ~
                                                                              •,.
                                                                                              ~~          -
                                -~
                                   "·' ·                    .:..,'i'\._\ iw,~
                                                                          ·:t\~ --

   SO ORDERED.
                            '---d~~~ic~·~~2\),VV\
                                       ~      .
                                                  vts
                                                                             ,\
                                                                                             \\\
                                                                                                  ,, -\         {
                                                                                                                        ks
   September 23, 2019
   New York, New York
.,.          Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 2 of 16
                  Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 1 of 15


                                                                                     ·USl>C Sl>NY
                                                                                      OOCVME!'rtl
       UNITED STATES DISTRICT COURT                                                  ELECTR.ONlCAt:LY ..11,.!0
       SOUTHERN DISTRICT OF NEW YORK                                                 l»OC#:.~~~.........._.~....
       -----------------------------------------------------------------)(            ~ATE FILED:_ 113112018  .,.


           In re:
                                                                                 ·· 03-MDL-1570 (GBD)(SN) ·
                    TERRORIST ATTACKS ON
                    SEPTEMBER 11, 2001                                            DEPOSITION PROTOCOL
                                                                                         ORDER
       -----------------------------------------------------------------)(

       SARAH NETBURN, United States Magistrate Judge:

            I.      The United States Judicial Panel on Multidistrict Litigation ("JPML") established In re
                    Terrorist Attacks on September 11, 2001, 03 MDL 1570, and began transferring cases
                    related to the 9/11 terrorist attacks from.variousj.udidaldj~tricts.to.this Court ("the MDL
                    Court") for coordinated or consolidated pretrial proceedings. In addition to cases
                    transferred into the MDL by the JPML, other cases related to the 9/11 terrorist attacks have
                    been consolidated with this multidistrict proceeding (collectively, "MDL Proceeding").

           2.       A fundamental purpose ofmultidistrict litigation under28 U.S.C. § 1407 is to facilitate the
                    conduct of efficient and non-duplicative discovery relating to questions of fact common to
                    transferred and coordinated actions.

            3.      The Parties have expressed an intention to conduct deposition discovery in the MDL
                    Proceeding. Although several prior orders (see, e.g., ECF Nos. 247, 248, 1547, and 1900)
                    contain provisions relating to depositions in the MDL Proceeding, the Court directed the
                    Parties to meet and confer (see ECF No. 3541) to develop more speCific protocols.

      I.         General Provisions

            4.      Prior pretrial Orders entered in the MDL Proceeding, including the Protective Order this
                    Court entered on October 3, 2006 (ECF No. 1900), remain in effect to the extent that they
                    are not in conflict with the provisions of this Order. To the extent that this Order conflicts,
                    or is alleged to conflict, with rights or protections afforded by the national laws, rules, or
                    regulations of any foreign country or by international treaty, the witness or party claiming
                    those rights and protections shall meet and confer with the Parties regarding a resolution
                    of the alleged conflicts. If the Parties cannot reach agreement, the issue(s) shall be
                    submitted promptly for judicial resolution.

            5.      Federal Rule of Civil Procedure 6(a) shall govern the computation of time periods set forth
                    in this Order. Unless specifically modified herein, nothing in this order shall be construed
                    to abrogate the Federal Rules of Civil Procedure.

            6.      By March 2, 2018, each Party in merits discovery must amend its Witness Disclosure or
                    state that it has no supplementation of its prior Witness Disclosure. Thereafter, each Party
            Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 3 of 16
             Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 2of15




                in merits discovery remains under a continuing duty to supplement its Witness Disclosure.
                Parties will begin to take fact witness depositions in April 2018.

       7.       Parties will conclude all depositions of fact witnesses related to Plaintiffs' claims against
                Defendants in merits and jurisdictional discovery by January 31, 2019.

 II.        Scope

       8.       The MDL Court has considered the Parties' positions and now issues the following
                protocols to apply to all Parties in the MDL Proceeding. ·

       9.       This Order provides the protocols applicable to depositions of all fact witnesses (including
                non-party witnesses and witnesses under Federal Rule of Civil Procedure 30(b)(6)) in
                liability discovery and in jurisdictional discovery in the MDL Proceeding.

       10.      This Order does not provide protocols applicable to depositions in damages discovery or
              , of expert witnesses. T4e Parties will meet and confer r~gardjng protoc~ls to apply t~ those.
                depositions at a later date.

       11.      Nothing in this Order shall preclude any Party or witness to which or whom this Order
                applies from seeking to modify it later for good cause shown; prior to doing so, however,
                counsel shall meet and confer among themselves in a good-faith effort to reach agreement
                as to the appropriate scope of any modifications or revisions to this Order.

III.        Definitions

       12.      The term "Party" refers to each plaintiff or defendant in the MDL Proceeding.

       13.      The term "side" refers to either all defendants collectively or all plaintiffs collectively in
                the MDL Proceeding.

       14.      The term "Fact Witness" refers to a fact witness (including a party) whom one or more
                Parties seek to depose in the MDL.

       15.      The term "Witness Disclosure" means the operative list of persons disclosed by a Party or
                side as required by the Court. See, e.g., Tr. of Record 13-14, 03-MDL-1570 (Apr. 12,
                2011).

       16.      The term "Deposition Point Persons" refers collectively to the MDL Plaintiffs' Executive
                Committees co-chairs and MDL Plaintiffs' Liaison counsel (or their designees), the MDL
                Defendants' Executive Committee co-chairs (or their designees), and (where known)
                counsel for the deponent.

IV.          Stipulations
       17.      The sides may stipulate to different arrangements or rules other than those specified in this
                Order, except as to the deadlines in paragraph 7.



                                                           2
        Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 4 of 16
             Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 3of15



V.         Deposition Notices, Scheduling, and Logistics

      18.      All depositions in the MDL Proceeding shall be noticed and conducted pursuant to the
               Federal Rules of Civil Procedure and this Order.

     · 19.    · Each deposition notice in the MDL Proceeding shall comply· with Federal Rule of Civil
                Procedure 30(b) and shall include:

                  •   The name of the proposed witness (except for a Rule 30(b)(6)
                      deposition notice);

                  •   The date, time, and location of the deposition; and

                  •   The name, address, telephone number, and email contact
                      information of an attorney point of contact designated by the Party
                      noticing the deposition so that interested counsel may obtain
                      information regarding the deposition.               "·

     20.      Each deposition notice shall clearly state whether the deposition will be videotaped in
              addition to being recorded by stenographic means.

     21.      This Order, in.its entirety, shall be attached to any subpoena or deposition notice for a non-
              party' s deposition.

     22.      Notices for Depositions in the MDL Proceeding shall be served by e-mail, facsimile, or
              other electronic means on the MDL Plaintiffs' Executive Committees co-chairs and MDL
              Plaintiffs' Liaison Counsel (or their designees), the MDL Defendants' Executive
              Committee co-chairs (or their designees), and (where known) counsel for the deponent
              (collectively, "Deposition Point Persons").

     23.      Each MDL Plaintiffs' and Defendants' Liaison Counsel, or his or her designee, shalJ be
              responsible for distributing Notices for Depositions to other counsel for plaintiffs and
              defendants, respectively.

     24.      A deposition notice may be served at any time, provided that it is served sufficiently in
              advance of the close of fact discovery so that the deposition takes place before the close of
              fact discovery.

     25.      Deposition Point Persons shall confer before noticing a deposition in an effort to schedule
              depositions for mutually convenient dates, times and locations. To the extent that a
              proposed witness is unable to be deposed on the noticed date of his or her deposition,
              Deposition Point Persons shall promptly confer to discuss alternative dates.

     26.      Deposition Point Persons are expected to cooperate and coordinate the scheduling of
              depositions in an effort to accommodate all counsel and Parties and to schedule the
              depositions in the most efficient manner feasible regarding date, time, and location.
              Toward that goal, the Deposition Point Persons shall periodically meet and confer to


                                                        3
 Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 5 of 16
      Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 4 of 15



       develop a plan for scheduling depositions that will maximize efficiency and control costs
       by attempting to schedule witnesses to be deposed in blocks of time, especially where the
       depositions are scheduled to occur outside of the United States.

27.     To ensure the expeditious progress of the MDL Proceeding, in the event that the Deposition
      · Point Persons are unable to reach agreements-either advance agreement on dates, times
        and location, or agreement as to blocks of depositions to be scheduled-the noticing Party
        may notice the deposition in accordance with this Order; should any other Party or the
        witness maintain a need for relief thereon, such request for relief shall be submitted
        promptly for judicial resolution.

28.    To allow for planning, preparation, and coordination, fact depositions of witnesses residing
       in the United States must be noticed at least fourteen (14) days before they are scheduled
       to occur. Because additional planning, preparation, coordination, and travel is attendant to
       depositions conducted outside the United States, depositions outside of the United States
       must be noticed at least twenty-one (21) days before they are scheduled to occur.
                  •   . •• ·• ,_ ~ "\.   ' ~ ~ ~f ~:   j   '   "         • ,.. • f; •   ·••   :   •   f ... ';.   "l • '   ~   .. : .. ?   :~ ~:   • : '   •   •   ::-   ~   ...



29.    Expedited depositions may be scheduled by agreement of the Deposition Point Persons in
       writing or as ordered by the MDL Court, and in which event the time limitations for notice
       may be lessened, as well as the time limitation for production of any documents sought by
       third-party subpoena in conjunction with such a deposition.

30:    In the absence of agreement, for witnesses who reside or work in the United States, a
       deposition may take place within (a) the county in which the deponent resides, (b) the
       county in which the deponent is employed, (c) the judicial district of the MDL Court, or
       (d) a mutually agreeable location.

31.    For those witnesses who reside outside of the United States, a deposition shall take place
       in New York, New York; London, United Kingdom; Madrid, Spain; and Rome, Italy
       (collectively, "Presumptively Acceptable Locations"). Notwithstanding the preceding
       sentence, upon agreement of the Parties, a deposition may take place in some location other
       than those four Presumptively Acceptable Locations. Locations covered by a "Travel
       Warning" by the U.S. State Department may be inappropriate locations for conducting
       depositions and the Parties should meet and confer to ensure a safe location. The Parties
       should also discuss any applicable local laws that may affect the taking of the deposition.

32.    If the Parties and deponent agree, the deposition may be taken by videoconference.

33.    The costs of the deposition venue and, if applicable, the costs of securing a court reporter
       shall be borne by the Party or Parties noticing the deposition.

34.     For any notice of deposition where there is an accompanying request for the production of
        documents, the producing Party shall, within seven (7) days of receipt of such notice, alert
        counsel for the noticing Party and the Deposition Point Persons of any reason that the
        requested documents cannot be produced a minimum of seven (7) days prior to the date
        noticed for the deposition.



                                                                   4
         ..        Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 6 of 16
                        Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 5of15



         VI.         Number of depositions allowed

                  35.    Fact witness depositions shall be limited to the depositions of witnesses on the Parties'
                         applicable Witness Disclosures. Depositions of Fact Witnesses in this case will be limited
                         to seventy five (75) depositions per side.
                                     ..           •   •   "                         ~ -   • ~   ......   "-..!-~
                                                                                                                   ...
                  36.       Absent agreement of the Parties or as otherwise ordered by the MDL Court for good cause
                            shown, no more than five (5) days of depositions shall take place in any calendar week and
                            no more than twenty (20) days of depositions shall take place in any calendar month. This
                            provision does not limit the ability of the Parties to establish a reasonable schedule for the
                            multi-tracking of depositions, and the Parties are to meet and confer within sixty (60) days
                            of the entry of this Order regarding a schedule for an initial grouping of depositions, and
                            to present a proposal to the MDL Court within ninety (90) days of the entry of this Order.
                            To the extent that the Parties cannot agree on a schedule, the Parties shall file with the
                            MDL Court separate proposed schedules. The Parties shall routinely meet and confer in
                            order to select the persons or entities to be deposed thereafter. Unless otherwise agreed by
, i. ·" · · ·.,   1> :-!: . the.Parties or ordered bythe MDL Court, depositions shall not be taken on days that would
                            interfere with a deponent' s religious observances. In addition, counsel and Parties shall
                            also use their best efforts to accommodate any conflict due to religious observance of
                            counsel whose participation in the deposition is necessary.

                  37.    The Parties and the MDL Court desire to minimize the expense and inconvenience of this
                         litigation by providing for a single deposition of any Fact Witness. A Fact Witness may
                         be deposed only once in the MDL Proceeding unless (i) otherwise agreed to by the sides ·
                         in writing, or (ii) authorized by an order of the MDL Court upon a showing of good cause
                         by the Party seeking the additional deposition. This limitation of one deposition per Fact
                         Witness shall not apply to a Rule 30(b)(6) deposition where the entity designates a
                         deponent that has previously been deposed in his individual capacity as a Fact .Witness.

                  38.    Each Fact Witness will only be deposed once, whether the testimony is for jurisdictional
                         or merits discovery.

       VII.          Touhy Reguests

                  39.    Access to the testimony of a current or former government employee is often restricted by
                         U.S. or state law or regulation and may only proceed with government permission upon
                         request (a "Touhy request"). The sides shall meet and confer on the subjects to be included
                         in a Touhy request so that the request includes all topics desired by both sides.

      VIII.          Rescheduling and Resolution of Deposition Disputes

                  40.     Any Party or witness receiving notice of a deposition that disputes the timing or scheduling
                          of the deposition or that otherwise objects to the deposition shall send the Party seeking
                          the deposition a written objection to the deposition and, ifthe deposition has been noticed,
                          such written objection shall be sent no more than five (5) days after the objecting Party
                          receives notice of the deposition. Before bringing to the MDL Court's attention the
                          dispute(s) raised in the objection, the Parties must first attempt to resolve the dispute(s) in

                                                                     5
                      Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 7 of 16
                           Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 6 of 15



                               good faith. If counsel are unable to resolve the dispute(s) identified in the objection after
                               good faith efforts to do so, the dispute(s) may be presented to the MDL Court for resolution
                               no more than fourteen (14) days· after the deposition notice was served. The Parties may
                               agree to shorten the time periods to expedite the MDL Court's attention to the dispute(s).
                               A deposition notice is not suspended until such time as the Party opposing the deposition
                           · ··notice serves and ~files a written motion bringing the· dispute(s) to the MDL Court's
                               attention. In the event of such a motion, the deposition shall not go forward unless (a) the
                               Parties and the deponent reach an agreement in writing to resolve the objection or (b) the
                               MDL Court resolves the objection and permits the deposition to take place. Pursuant to
                               Federal Rule of Civil Procedure 26, the burden shall be on the Party or witness seeking to
                               quash or otherwise limit the notice to demonstrate why an order should issue protecting the
                               Party or witness from the discovery sought.

                     41.      A Party shall make a motion regarding a deposition by submitting a letter of not more than
                              three (3) single-spaced pages setting forth its position and the Parties' efforts to resolve the
                              dispute. The other side may then submit a responding letter of no more than three (3).
....   • i'   .s··     ··'. ,i;single;:.spaced·pages.withinfive{5)daysofthefiling-0fafotter.motion:"··· i-_·. t. · •• ._ .-·;

                     42.      Once a deposition has been scheduled and no timely motion is made concerning the
                              deposition within fourteen (14) days before the scheduled date for the deposition, the
                              deposition shall proceed as scheduled, except upon written agreement by both sides or for
                              good cause.

                     43.      Disputes regarding any matters arising under this Order,. pertaining to a deposition in the
                              MDL Proceeding shall, in the first instance, be brought before the MDL Court rather than
                              the district court in the district in which the deposition is being conducted.

                     44.      Disputes arising during depositions that cannot be resolved by agreement and that, if not
                              immediately resolved, will significantly disrupt the discovery schedule, require
                              rescheduling of the deposition, or possibly result in a request to conduct a supplemental
                              deposition, shall be presented to MDL Court by telephone. In the event the presiding Judge
                              or Magistrate Judge are not available, all efforts will be made to continue the deposition as
                              to matters not in dispute with full reservation of rights for a ruling at the earliest possible
                              time.

                     45.      If the nature of the dispute would not stop the deposition from going forward, the Parties
                              may agree among themselves either to present the matter to the MDL Court by telephone
                              or to present the dispute in writing.

                     46.      The court reporter shall make a transcript of any telephonic proceeding with the MDL
                              Court, which shall be transcribed immediately and bound separately. Nothing in this Order
                              shall deny counsel the right to (1) suspend a deposition pursuant to Federal Rule of Civil
                              Procedure 30(d)(3); or (2) file an appropriate motion with the MDL Court after the
                              deposition and appear personally before the MDL Court.




                                                                         6
      ..           Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 8 of 16
                        Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 7 of 15



            IX.     Recording

                  47.    A court reporter who qualifies as such consistent with Federal Rules of Civil Procedure 28
                         and 30(b)(5)(A) shall steno graphically record all deposition proceedings and testimony and
                         provide a "real time" transcription feed to devices such as tablets and computers, including
                         computers nof located at the -deposition venue. The court reporter shall administer the oath
                         or affirmation to the deponent. The written transcript prepared by the court reporter shall
                         constitute the official record of the deposition for purposes of Federal Rule of Civil
                         Procedure 30's requirements concerning filing, retention, certification, and the like.

                  48.    A Party may cause a deposition to be videotaped by so indicating in its Notice of Deposition
                         or by providing written notice no less than ten (10) days before the deposition, by email to
                         the witness and Plaintiffs' and Defendants' Executive Committees that the deposition will
                         be videotaped. The Party causing a deposition to be videotaped shall be responsible for
                         arranging a videographer and bearing the costs of that videographer's attendance.

'":   ,._    , ._ .49. . :'~e~ic~s.oJ.p~o4~sts ,offere4 <?r·prpvided by ~he op~rator ~j;,the;~i~~9t1).l?~-t:quip~el,l~piust   \.

                          be offered to counsel for all Parties, regardless of which Party is financing the videotaping
                          of the deposition. Further, any video operator is subject to the orders of this Court,
                          including but not limited to the Protective Order (ECF No. 1900). The video operator shall
                          be given a copy of all applicable orders at least five (5) days before the deposition.

                  50.    The operator of the videotape recording equipment is subject to the provisions of Federal
                         Rule of Civil Procedure 28(c). The video operator shall record the proceedip.gs f&irly and
                         accurately.

                  51.    Each witness, attorney, and other person attending the deposition (in person, electronically,
                         or telephonically) shall be identified on the record at the commencement of the deposition.
                         The videotape recording shall include the court reporter administering the oath or
                         affirmation to the witness. Thereafter, the deponent and, if necessary, exhibits and any
                         demonstratives will be videotaped.

                  52.     The videotaping of the deposition will be conducted in a manner to replicate, to the extent
                          feasible, the presentation at trial. Unless physically incapacitated, the deponent shall be
                          seated at a table except when reviewing or presenting demonstrative materials for which a
                          change in position is needed. To the extent practicable, the deposition will be conducted
                          with the witness seated in front of a solid background with only such lighting as is required
                          for accurate video recording. Lighting, camera angle, lens setting, and field of view will
                          be changed only as might be reasonably necessary to record accurately the natural body
                          movements of the deponent or to portray exhibits and materials used during the deposition.
                          Sound levels will be altered only as necessary to record satisfactorily the voices of counsel
                          and the deponent.

                  53.     Video recording will be suspended during all "off the record" discussions and the video
                          operator shall note such suspensions. The deposition will remain "on the record" absent
                          agreement of counsel.



                                                                    7
      Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 9 of 16
           Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 8 of 15



     54.    At the conclusion of the deposition, a statement shall be made on the videotape, on the
            audio recording, and in the stenographic record that the deposition has concluded and will
            set forth any stipulations between the Parties that have not already been placed on the
            record.

     55.    The videotape operator shall use recording equipment with an appropriate timer and, Unless ·
            otherwise agreed to by the Parties, shall prepare and provide counsel with a log, cross-
            referenced with timestamps, that identifies the portion of the recording at which
            examination by different counsel begins and ends and when there is any interruption of
            continuous tape recording, whether for recess, "off the record" discussions by counsel,
            mechanical failure, or other interruption.

     56.    The video operator shall maintain custody of the original video medium in its original
            condition, without editing in any fashion.

     57.    The video and audio recordings shall be treated the same as the transcript pursuant to both
            .this.Dr4~r.an4,.the,prior P!Otective.order (ECF No: 1900):an4 a!W·n.io~fications of.tho~e
            orders.

     58.    The Parties shall meet and confer to determine whether an agreement can be reached to
            limit the number of independent court reporting and videography firms involved in
            recording the deposition proceedings covered by this Order and to develop a cost-sharing
            agreement between the various Parties or Party groups for the associated fees, including
            the cost of the facilities where.depositions are conducted.

     59.    Absent agreement, each side shall bear its own costs in securing copies of the deposition
            transcript and exhibits, or recording.

X.     Attendance

     60.    Unless otherwise agreed to by the Parties or ordered under Federal Rule of Civil Procedure
            26(c) and subject to the terms of this Court's Order at ECF No. 1900 ("Protective Order"),
            depositions may be attended (either in person or remotely) only by the witness, and counsel
            for the witness; attorneys of record in the MDL Proceeding, court reporters, videographers,
            and any person who is assisting in the litigation, and the Parties, their in-house counsel,
            and corporate officers. All persons in attendance (either in person or remotely) must be
            noted on the deposition record.

     61.     Upon motion, and for good cause shown, the MDL Court may permit attendance by a
             person who does not fall within any of the categories above or prohibit attendance by a
             person who does fall within any of the categories.

     62.     While a deponent is being examined about any information subject to the Protective Order
             entered in this litigation, persons to whom disclosure is not authorized shall be excluded.

     63.     To ensure adequate facilities, not fewer than fifteen (15) days prior to the deposition,
             whenever feasible, counsel intending to attend in person a deposition noticed in the MDL
             Proceeding should advise the Deposition Point Persons how many permitted persons

                                                      8
               Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 10 of 16
                     Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 9of15



                        counsel expects to bring to the deposition. The Deposition Point Persons will then confer
                        regarding the expected attendance and make a final determination not fewer than five (5)
                        business days prior to the scheduled date as to who is likely to attend the deposition in
                        person and remotely.

               64.     A witness (other than a Party) who appears on any Party's operative Witness Disclosure is
                       prohibited from attending other depositions in the MDL Proceeding prior to the taking of
                       that witness' own deposition. If an individual who is a Party intends to attend a deposition
                       prior to the deposition of that individual, counsel for that individual shall give the other
                       side notice at least fourteen (14) days in advance of the deposition so that the other side
                       may object and, if necessary, seek resolution of the dispute from the MDL Court after the
                       Parties meet and confer.

               65.      Unnecessary attendance by counsel is discouraged and may not be compensated in any fee
                        application to a court .

. · ..   .· · ~66. ~ '"'I'he..Pl~intiffs\,Ex;ecutive· C0mmittees shall designate an.. attorney. to.serve as the.Jead
                        examiner to conduct the principal examination of each deponent on behalf of the MDL
                        Plaintiffs. The MDL Defendants shall designate an attorney to serve as the lead examiner
                        to conduct the principal examination of each deponent on behalf of the MDL Defendants.

               67.      Given deposition time limits and in the interest of efficiency, the Plaintiffs' Executive
                        Committees shall designate the attorneys to examine each witness, and the Court
                        encourages the Committees to designate no more than three attorneys to serve as the
                        examiners of each deponent on behalf of all Plaintiffs.

               68.      Plaintiffs' Counsel shall diligently work together to ensure that questioning on behalf of
                        Plaintiffs in the MDL proceeds in the most efficient manner possible.

               69.      Given deposition time limits and in the interest of efficiency, the MDL Defendants shall
                        designate the attorneys to examine each witness, and the Court encourages the MDL
                        Defendants to designate no more than tlITee attorneys to serve as the principal examiners
                        of each deponent on behalf of defendants.

               70.      All counsel shall use reasonable efforts not to ask duplicative questions of a witness.

         XI.         Remote Participation

               71.      If a person permitted to attend the deposition requests to participate remotely by telephone
                        or video conference at least ten (10) days before a deposition, telephone and/or video
                        conference facilities shall be provided so that Parties wishing to participate in the
                        deposition by telephone or video conference may do so at their own expense. Any party
                        attending remotely must be identified on the deposition record.

               72.      By indicatip.g in a deposition notice that it wishes to examine a witness over the telephone
                        or by video conference, a noticing Party shall be deemed to have moved for such an order
                        under Federal Rule of Civil Procedure 30(b)(4). Unless an objection is filed and served
                        within five (5) days after such notice is received, the MDL Court shall be deemed to have

                                                                  9
       Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 11 of 16
             Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 10 of 15




                  granted the motion. Other Parties may examine the deponent telephonically or in person.
                  However, all persons present in the location with the deponent shall be identified on the
                  deposition record and shall not by word, sign, or other means coach or suggest answers to
                  the deponent and shall act in accordance with applicable Federal Rules of Civil Procedure
                  and rules of professional conduct governing interaction with the deponent. In addition, the
                  court reporter stenographicaHy recording the deposition shall be located·inthe:same room
                  as the deponent.

       73.        Technical difficulties with telephonic participation shall not constitute grounds for
                  postponing the deposition or for rendering inadmissible a deposition that otherwise would
                  be admissible in evidence. If technical problems with the telephonic facilities create
                  disruptions in the deposition, counsel attending a deposition in person may discontinue
                  telephonic participation for such periods of time as necessary.

       74.        To the extent economically feasible, Parties may seek to participate in the deposition at
                   locations that are remote from the deposition venue through the use of video streaming
 •• ,.i,: ' • .   -over secure: Internet;eonneetions: The Parties shall· use ·their best efforts ·to ·provide for
                  remote real-time participation by interested counsel, such as through the use of a private
                   group chat system that enables remote counsel to observe the witness through video and
                   audio broadcast. The viewing of or participation in any deposition via the Internet is
                  expressly subject to the Court's Protective Order (ECF No. 1900). No party may record
                   the deposition by video or audio means. Parties participating in the video stream shall bear
                   its costs. and be responsible for making arrangements to create the video stream, are
                   responsible for providing his or her own Internet connection, and shall be identified on the
                   deposition record.

XII.       Duration of Depositions

       75.        Whenever feasible, depositions of fact witnesses should be completed in a single day. All
                  questioning by the noticing side shall be limited to seven (7) hours. During the scheduling
                  of a deposition, prior to noticing a deposition, if a side believes there is an exception to the
                  7-hour limitation on the taking of a deposition, then the parties shall meet and confer to
                  reach an agreement.

       76.        The non-noticing side of the deposition will also be permitted to question the witness for
                  up to seven (7) hours. To the extent the non-noticing side for a deposition reasonably
                  anticipates that its questioning of the witness will exceed ninety minutes, it will provide
                  notice at least ten (10) days before the scheduled deposition, so arrangements can be made
                  for the deposition to continue into an additional day, if necessary; provided, however, that
                  this provision shall not be interpreted to preclude any Party on the non-noticing side from
                  questioning a witness for the time that Party may deem necessary up to its limit of seven (7)
                  hours. The Parties may, by agreement, modify this provision in the context of a particular
                  deposition as may be appropriate to facilitate to enhance coordination.

       77.        Upon consent of counsel in the MDL Proceeding, the Parties may agree to consecutive
                  depositions of an individual who is both a fact witness and a corporate representative
                  designee under Federal Rule of Civil Procedure 30(b)(6). One deposition will be taken in

                                                             10
        Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 12 of 16
               Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/3l/18 Page 11 of 15



                 his or her individual capacity (as a fact witness) and a separate deposition will be taken in
                 his or her capacity as a cmporate representative. If such a witness is later designated as an
                 expert witness, then the witness may be required to submit to additional deposition
                 questioning.

        ·18.     Absent agreement of the Partiesor·as othenvise ordered by the'MDE·court'fo"t good cause
                 shown, a deposition day shall commence at 8:30 a.m. in the time zone in which the
                 deposition is taking place and terminate for the day no later than at the conclusion of eight
                 and a half (8.5) hours of examination time.

        79.      The time limits for a deposition set forth above shall be based on the actual time spent in
                 examining the witness. Time spent on attorney colloquy and breaks (including for lunch)
                 shall not be counted toward the time limit.

        80.      All time limits for depositions shall be increased by half in the event that the witness
                 requires a translator.
                       ,   ~.   .,   •      .                           '          ~   •"' i   i.:~:·e:~   "."'   -.,.,~.,.,_,,.:::t.~,·   : '.""
        81.      The Parties are encouraged to make full and efficient use of each deposition qay so as not
                 to waste valuable time and incur unnecessary expenses. Not every witness will require an
                 examination that lasts as long as the presumptive time limits set forth above. To the extent
                 the Parties can anticipate such, they will attempt to agree to lesser time limits and, for
                 planning purposes, will provide other deposition attendees with advance notice of any
                 agreement to lessen the examination time. This procedure may be particularly useful in the
                 event that more than..one deposition is scheduled on a given day.

XIII.      Examination, Objections, Confidentiality, Consultation

        82.      If the deposition was noticed by counsel for Plaintiffs, the questioning of the witness will
                 be· conducted in the following sequence: (1) the lead examiner for Plaintiffs' Executive
                 Committees; (2) the other designated Plaintiffs' examiners, (3) the lead examiner selected
                 by Defendants, (4) non-repetitive questioning by counsel for other Defendants, if any;
                 (5) individual counsel for the witness, if any, other than counsel above; and (6) any re-cross
                 by the Parties identified in this paragraph above (1)-(4) (in that order) to the extent the
                 examiners have not exceeded the time limitations set forth in this Order.

        83.      If the deposition was noticed by a Defendant, the questioning of the witness will be
                 conducted in the following sequence: (1) counsel for the noticing Defendant, (2) counsel
                 of the other Defendants, (3) the lead examiner for Plaintiffs' Executive Committees; (4) the
                 other designated Plaintiffs' examiners; and (5) any re-cross by the parties identified above
                 in this paragraph (1)-(4) (in that order) to the extent the examiners have not exceeded the
                 time limitations set forth in this Order.

        84.      The Parties may, by agreement, modify this sequence in the context of a particular
                 deposition as may be appropriate to facilitate or enhance coordination and participation by
                 other litigants.




                                                           11
..   Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 13 of 16
           Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 12 of 15



     85.      Notwithstanding the number of examiners, the time limits per side set forth above shall
              still apply. Counsel should cooperate so examinations by multiple attorneys do not result
              in a deposition exceeding the allotted time.

     86.     All objections, except those as to form, foundation, manner of taking the deposition, and
           • privilege, are reserved until trial or other use of tlfe depositions. ·

     87.     Counsel shall state all objections in a concise, nonargumentative, and nonsuggestive
             manner-i.e., counsel shall not make objections or statements in order to suggest an answer
             to a witness. Counsel shall not engage in colloquy in objecting to a question or responding
             to an objection. The phrases "objection as to form," "objection as to foundation," or similar
             language are sufficient and shall preserve all objections as to form and foundation until a
             Party seeks to use a deposition.

     88.     Any objection raised by one Party is preserved as to all other Parties on that side. Counsel
             for other Parties should avoid repeating the objection.
                                   .                                                      .
     89.     To determine wnether there is a need to cure a defect in a question, counsel conducting the
             examination may ask the attorney lodging the form or foundation objection to identify the
             specific defect. If an explanation for the basis of the objection is requested, objecting
             counsel shall explain the basis for the objection.

     90.     Nothing herein shall prohibit counsel for a Party or for the deponent from objecting to
             preserve a privilege or confidentiality, to identify an ostensibl~ mistranslation,_c;>r to eQ.force
             a limitation imposed by court order, law, or rule.

     91.     A person may instruct a deponent not to answer only when necessary to preserve a
             privilege, to enforce a limitation ordered by the MDL Court, or to present a motion under
             Rule 30(d)(3).

     92.     When a question is pending, the witness must first answer the question before consulting
             with counsel, except that a witness may consult with counsel at any time for the purpose
             of (a) determining whether a privilege exists, (b) determining whether disclosure of
             information may violate an order of the MDL Court or another court or may violate any
             other law, rule, or restriction, or (c) addressing an issue regarding confidentiality or
             whether the information sought is subject to an applicable protective order. Such
             consultations are attorney-client privileged and work product protected. Attorney witness
             conferences should be kept to a minimum and should not be employed to coach the witness
             or otherwise improperly shape the witness's testimony.

     93.     Unless otherwise specified, (a) an instruction not to answer by one defendant shall not be
             deemed an instruction not to answer by all defendants and (b) an instruction not to answer
             by one plaintiff shall not be deemed an instruction not to answer by all plaintiffs.

     94.     When a privilege or protection is claimed, to the extent a witness is able to answer questions
             relevant to the existence, extent, or waiver of the privilege (such as . the date of a
             communication, who made the statement, to whom and in whose presence the statement
             was made, other persons to whom the contents of the statement have been disclosed, and

                                                         12
        Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 14 of 16
              Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 13 of 15



                such other information as may be necessary to determine the nature of the purportedly
                privileged communication), without waiving the privilege or protection, the witness should
                do so.

        95.     Treatment of Confidential Information in depositions is governed by section G of this
                Court's Protective Ordet(ECF No. 1900):                                           · ·~~

XIV.      Interpreters

       96.      The Parties shall meet and confer concerning the circumstances warranting, and protocols
                governing, the use of Party-selected or neutral interpreters at depositions, including the
                appropriate notice period and the number of interpreters.

       97.       The noticing Party bears the cost of securing a qualified and official translator for the
                 deposition. In addition, counsel for any Party may bring its own translator to the deposition
                 for the purpose of assisting that counsel. If a Party insists on use of a certain interpreter at
       ,. .· , ·,a deposition, then tha~ Party shall bear the cost of that interpreter.

       98.      Absent the Parties' agreement, for any witness who, at least fourteen (14) days before the
                deposition, states that he or she lacks sufficient familiarity with English to understand
                questions asked in English or to respond to questions in English, the Parties will secure a
                neutral interpreter. Counsel for the witness or defending Party shall promptly, but in any
                event no less than fourteen (14) days before the deposition, notify the Deposition Point
                Persons if a witness will require the use of an interpreter during a deposition.

       99.      If a Fact Witness does not indicate the need for an interpreter but then demonstrates an
                inability or unwillingness to respond to questions due to alleged language difficulty, any
                Party may bring the issue to the attention of the MDL Court so that a proper remedy may
                be fashioned.

        100. In the event that a Party or witness objects to a translation of the translator, the objecting
             Party has the right to raise its objection on the record to the translator, affording the
             opportunity for correction, and may file an errata sheet within forty-five (45) days after tJ:ie
             date that the transcript is received by counsel for Party or the witness.

        101. Any objection to the translation must be mindful of the requirements of Federal Rule of
             Civil Procedure 30(c)(2). Counsel shall refrain from argumentative or suggestive
             objections apd colloquy in the witness's presence shall be kept to a minimum. Ifrepeated
             or lengthy objections are raised concerning translations, the time to address them shall not
             count against the questioning side's time.

        102. In the event that a Party or witness objects to repeated mistranslations at a deposition, that
             Party or witness may, after meeting and conferring with the other Parties attending the
             deposition, stop the deposition and seek relief from the MDL Court and a continuation of
             the deposition with another translator.




                                                           13
            '    .     Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 15 of 16
                          Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 14 of 15



                XV.      Provision of Documents

                       103. All documents marked as exhibits will be attached to the original transcript and will be
                            retained with the original transcript. The court reporter for each deposition will include in
                            each deposi~t!on ~anscript a l~st ?f the exhibits reference~ in the deposition.

                       104. During a deposition, copies of documents about which counsel plan to examine the
                            deponent shall be provided to ·counsel for the deponent and counsel for the other Party
                            participants. As a general rule, hard copies of the documents should be made available to
                            the deponent, the deponent's attorney, and the principal examiners of the deponent. The
                            documents may be provided to other attendees on electronic piedia such as CDs, DVDs, or
                            USB drives. To the extent possible, all exhibits should have printed Bates or other
                            document control numbers affixed before distribution, which shall remain constant
                            throughout the litigation.

                        105. Counsel shall use· best efforts to mark exhibits sequentially and shall attempt to use
· · ." ..       ";· ·: :. · · .previously marked; exhibits in subsequent depositions rather than re-marking the same·
                               documents with different exhibit numbers.

                       106. Objections to the relevance or admissibility of documents used as deposition exhibits are
                            not waived, and are reserved for later ruling by the MDL Court.

                       107. If a Party chooses to use a document that is a translation of a foreign language document
                            by showing it to the. witne&s or- by quoting from the translation at the depositiQn, the Party
                            must also provide to the witness and other counsel a copy of the original foreign language
                            document. Counsel will meet and confer to discuss any further protocols regarding the
                            sharing of foreign language documents and translations in advance of the deposition.

                XVI.     Transcript and Time to Review Transcript

                       108. All confidentiality designations of deposition testimony shall be made as authorized by
                            ECF No. 1900. Notwithstanding the terms of ECF No. 1900, the following shall apply to
                            confidentiality designation of deposition testimony. The deposition transcript and video
                            recording will be treated as confidential under ECF No. 1900 for ninety (90) days following
                            the deposition and such confidentiality shall continue as to those portions of the deposition
                            designated confidential by a Party or witness within ninety (90) days after the deposition.
                            Notice of such confidentiality designations shall be made in writing to the court reporter,
                            with copies to the Deposition Point Persons, specifying the portion(s) of the transcript and
                            exhibits that constitute or contain Confidential Information or Material and are to be
                            marked as Confidential. Each MDL Plaintiffs' and Defendants' Liaison Counsel, or his or
                            her designee, shall be responsible for distributing confidentiality designations to other
                            counsel for plaintiffs and defendants, respectively.

                       109. Unless waived by the deponent, the deposition transcript shall be submitted to the deponent
                            for correction and signature, and shall be corrected and signed before any notary or certified
                            under penalty of perjury within sixty (60) days after the date that the transcript is received
                            by counsel for the witness. The Parties may agree to reasonable extensions of this deadline.


                                                                       14
A   "'    I   "
                       Case 1:03-md-01570-GBD-SN Document 5175 Filed 09/24/19 Page 16 of 16
                          Case 1:03-md-01570-GBD-SN Document 3894 Filed 01/31/18 Page 15 of 15



                      110. Corrections to a deposition shall be listed on an errata sheet signed by the deponent and the
                           court reporter shall serve copies of the errata sheet on all Parties and counsel for the
                           deponent if the deponent is not a party purchasing the transcript. Should the deponent fail
                           to submit corrections within sixty (60) days, the transcript will be presumed accurate, and
                           all Parties shall have the right to use the copy sent to the deponent as if it were final and
                           signed with no- corrections needed. Parties in jurisdictions where 'rules do not provide for
                           correction and signing of a deposition transcript reserve their objections to corrections
                           made pursuant to this procedure.

         XVII.           Use of Depositions

                      111. Depositions may, to the extent authorized by the Federal Rules of Civil Procedure or the
                           Federal Rules of Evidence, be used by or against any Party.

                       112. Depositions may, under the conditions prescribed in Federal ~ule of Civil Procedure
                                  32(a)(l)-(4) or as otherwise permitted by the Federal Rules of Evidence, be used by or
     .    ,, "    ,   ·t' 1" , •• against•a,ny Rarty (including, parties later added and parties in cas~s subsequently filed in

                                  or transferred or removed to this Court that become part of this MDL) who (a) was present
                                  or represented at the deposition; (b) had reasonable notice of the deposition; or (c) within
                                  thirty (30) days after the filing of the deposition (or within sixty (60) days after becoming
                                  a party in this Court to an action that is part of this MDL), fails to show just cause why
                                  such deposition should not be usable against such party.

         XVIII.          Witness Claim to Alternate Procedures

                      113. To the extent that any Party anticipates a witness asserting that applicable law requires a
                           procedure other than that set forth herein or under the Federal Rules of Civil Procedure,
                           the Party aware of the issue shall promptly notify all other Parties in writing. The Parties
                           shall thereafter meet and confer in an effort to timely resolve the matter among the Parties
                           so as to minimize any disruption to the scheduling of the deposition. To the extent the
                           Parties are unable to resolve the issue, the matter shall be promptly presented for judicial
                           resolution.

                      SO ORDERED.



                                                                          S~URN1~
                                                                          United States Magistrate Judge

                      DATED:          January 31, 2018
                                      New York, New York




                                                                         15
